UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6127


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AUSTIN LEE HOWARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cr-00016-RAJ-RJK-1; 2:20-cv-
00326-RAJ)


Submitted: September 30, 2021                               Decided: November 12, 2021


Before NIEMEYER and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew McGavock Robinson, ROBINSON & BRANDT, PSC, Covington, Kentucky, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Austin Lee Howard seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017).

       We have independently reviewed the record and conclude that Howard has not made

the requisite showing.    Accordingly, we deny Howard’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2